60 F.3d 821NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Hubert COFFMAN, Petitioner,v.BLACKWOOD FUEL COMPANY, INCORPORATED;  Director, Office ofWorkers' Compensation Programs, United StatesDepartment of Labor, Respondents.
No. 94 2085.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 20, 1995.Decided:  July 6, 1995.

Hubert Coffman, appellant pro se.  Daniel Robert Bieger, Copeland, Molinary & Bieger, Abingdon, VA;  Rita A. Roppolo, Christian P. Barber, U.S. Dept. of Labor, Washington, DC, for Respondents.
Ben.Rev.Bd.
AFFIRMED.
Before WILKINSON and HAMILTON, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks review of the Benefits Review Board's decision and order affirming the administrative law judge's denial of black lung benefits pursuant to 30 U.S.C.A. Secs. 901-945 (West 1986 & Supp.1993).  Our review of the record discloses that the Board's decision is based upon substantial evidence and without reversible error.  Accordingly, we affirm on the reasoning of the Board.  Coffman v. Blackwood Fuel Co., No. 93-206-BLA (B.R.B. June 29, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.